UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

UNITED STATES OF AMERICA,
Case No. 19CR1627-CAB
Plaintiff,
VS,
JUDGMENT OF DISMISSAL |
MANOLO CASTILLO-MENDEZ (1), FILED
Defendant. AUG 19 2019 |

 

 

CLERK US DISTRICT COURT F
SOUTHERN DISTRICT OF CA Te

BY perenne errr et

I'l APPEARING that the defendant is now entitled to be discharged for the reason that:

 

 

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

 

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice; or

LO
[]
L1 the Court has granted the motion of the defendant for a judgment of acquittal; or
L1  ajury has been waived, and the Court has found the defendant not guilty; or

L| the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

Title 8, U.S.C., Sec. 1326(a) and (b) — Attempted Reentry of Removed Alien (Felony)

 

Z)

Dated: -8/16/2019 LAL

Hon. Cathy Ann Bencivengo
United States District Judge

 
